Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 6, which discloses “wherein a magnitude of the current output by the of the operational amplifier is independent from a magnitude of a current that generates the reference voltage”. However, the claimed subject matters are not clearly disclosed in the specification. Therefore, it is not clear how the magnitudes are independent from one another.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 10-13, 18-22 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oishi (7,629,853) in view of Ding (9,148,088).
Regarding claims 1 and 23, the difference between Oishi and claimed invention is the charging and discharging capacitor claimed. Oishi (Fig. 3) discloses a circuit comprising: a stacked cascode amplifier comprising an input transistor (FET1) and one or more cascode transistors (FET2), the one or more cascode transistors comprising an output transistor (FET2), wherein the input transistor is configured to receive an RF signal (Vin) and the output transistor is configured to output (OUT) an amplified version of the RF signal; a reference circuit (AUXFET1 and AUXFET2) that is a scaled down version of the stacked cascode amplifier, the reference circuit coupled to the stacked cascode amplifier via respective gate nodes; and operational amplifier (50) can be read as a biasing circuit configured to provide a biasing voltage to at least one gate node of a transistor of the one or more cascode transistors (FET2) and a gate node of a respective transistor (AUXFET2) of the reference circuit, wherein the biasing circuit comprises a feedback loop that senses a voltage at a source node of the respective transistor (AUXFET2) of the reference circuit and controls the biasing voltage to the at least one gate node so that a sensed voltage at said source node is equal to a reference voltage
Oishi and Ding are analogous art because they are from the same field of endeavor, namely stacked cascode amplifier having bias control circuit. Accordingly, it would have been obvious in view of the reference, taken as a whole, to have modified the circuit of Oishi to have included a capacitor connected between gate of the cascode transistor and ground, as taught by Ding. Therefore, it would have been obvious to provide a capacitor for the circuit of Oishi as Ding has disclosed their use in a similar context.
Regarding claim 2, wherein the feedback loop comprises an operational amplifier (50) comprising a positive input coupled to the reference voltage, a negative input coupled to the source node of the respective transistor (AUXFET2) of the reference circuit, and an output coupled to the at least one gate node, the output configured to output the current for charging and discharging of the capacitor.  
Regarding claim 10, Oishi discloses claim invention except for the desired
scale as claimed. However, the scale of the transistors is corresponding to the size of the transistors, wherein desired size of the transistor is considered a matter of design
engineering since transistors are selectable and readily available for implementation.
Regarding claim 11, wherein the at least one gate node is a gate node of the output transistor (FET2).  
Regarding claim 12, wherein the at least one gate node is a gate node of a transistor (FET2) that is connected to the input transistor (FET1).  
Regarding claim 13, wherein the at least one gate node is a gate node of a transistor (AUXFET2) that is not the output transistor and that is not connected to the input transistor.  
Regarding claim 18, wherein the input transistor is coupled to a reference ground via a degeneration inductor, which prior arts do not disclose. However, such as degeneration inductor having the connection as claimed is well known in the art and often seen in low noise amplifier (LNA) circuit design.
Regarding claim 19, wherein the prior art(s) can be utilized as a low noise amplifier (LNA) used in a receive path of an RF system.  
Regarding claim 20, wherein the input transistor, the one or more cascode transistors, and respective transistors of the reference circuit are FET transistors. 
Regarding claim 21, the technology which the FET transistors are fabricated is considered a matter of design engineering since utilizing FETs with known semiconductor material/technology are widely used in the art and thus would have been obvious to a person having ordinary skill in the art.
Regarding claim 22, see claim 1 above.

Allowable Subject Matter
Claims 3-5, 7-9 and 14-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claims 3-5, call for, wherein the reference voltage is generated via a resistive voltage divider comprising two series connected resistors.  
Claims 7-9, call for, wherein coupling of the stacked cascode amplifier to the reference circuit is provided via respective series connected resistors that are configured to substantially isolate the reference circuit from the RF signal.   
Claims 14-17, call for, wherein: the one or more cascode transistors comprises a plurality of cascode transistors, the biasing circuit is further configured to provide an additional biasing voltage to a gate node of an additional transistor of the plurality of cascode transistors and a gate node of a respective additional transistor of the reference circuit, wherein the biasing circuit further comprises an additional feedback loop that senses a voltage at a source node of the respective additional transistor of the reference circuit and controls the additional biasing voltage so that a sensed voltage at said source node is equal to an additional reference voltage.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additional reference(s) cited in PTO-892 show further analogous prior art circuitry. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Khanh V. Nguyen whose telephone number is (571) 272-1767. The examiner can normally be reached from 8:30 AM – 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LINCOLN D. DONOVAN can be reached on (571) 272-1988. The fax phone numbers for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application lnformation Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	
	/KHANH V NGUYEN/           Primary Examiner, Art Unit 2843